       Case 2:21-mj-03994-DUTY Document 12 Filed 08/31/21 Page 1 of 5 Page ID #:41



 1
 2
 3
                                                                      ~.~~..
 4                                                      CLERK, U.S.
                                                                    D!~To+nT COURT

 5
                                                               AUG 3 ~ 2021
 6
                                                       ~Er•Tap,i- :            F CALIFORNIA
                                                       E_;~,                        DEPUTY
 7

 g
                IN THE UNITED STATES DISTRICT COURT
 9
             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                         Case No. 21-MJ-3994
       UNITED STATES OF AMERICA,
13                                         ORDER OF DETENTION
                    Plaintiff,
14
15 '
       DAVID DEMPSEY,
16
                    Defendant.
17
18
19
20
21
22
C~c~
24
25
26
27
28
      Case 2:21-mj-03994-DUTY Document 12 Filed 08/31/21 Page 2 of 5 Page ID #:42



 1                                                I.
 2          On August 26, 2021, Defendant made his initial appearance in this district —
 3   by consent to video teleconference - on the criminal complaint filed in the District
 4   of Columbia. Deputy Federal Public Defender Kim Savo was appointed to
 5   represent Defendant. The Court granted the government's request to continue the
 6   matter for a detention hearing to August 31, 2021, to be conducted if necessary,
 7   following an identity hearing.'

 8          A detention hearing was held on August 31, 2021. Defendant consented to
 9   appear by video-teleconference.
10          ❑      On motion of the Government [18 U.S.C. § 31420(1)] in a case
11   allegedly involving Cl~~oose ~~rr iten~r.
12          ~      On motion by the Government or on the Court's own motion
13 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
14   defendant will flee.
15          The Court concludes that the Government is NOT entitled to a rebuttable
16   presumption that no condition or combination of conditions will reasonably assure
17   the defendant's appearance as required and the safety or any person or the
18   community [18 U.S.C. § 3142(e)(2)].
19                                               II.
20         The Court finds that no condition or combination of conditions will
21   reasonably assure: ~ the appearance ofthe defendant as required.
22                        ~ the safety of any person or the community.
23                                               III.
24         The Court has considered:(a) the nature and circumstances of the offenses)
25   charged, including whether the offense is a crime of violence, a Federal crime of
26
           `    The Court granted Defendant's request for an identity hearing which
27   was scheduled for August 31, 2021, prior to the detention hearing.
28
      Case 2:21-mj-03994-DUTY Document 12 Filed 08/31/21 Page 3 of 5 Page ID #:43


 1   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
 2   or destructive device; (b) the weight of evidence against the defendant; (c) the
 3   history and characteristics of the defendant; and (d) the nature and seriousness of
 4   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 5   considered all the evidence adduced at the hearing including the arguments of
 6   counsel, and the report and recommendation ofthe U.S. Pretrial Services Agency.
'7                                             IV.
 g         The Court bases its conclusions on the following:
 9         As to risk ofnon-appearance:

10         ~      Unverified and conflicting statements from Defendant, his brother, his

11   girlfriend and his Probation Officer regarding Defendant's place of residence.

12         ~      Insufficient bail resources: Defendant has proffered his brother as a

13   bail resource but the government maintains that Defendant's brother was with the

14   defendant on October 19, 2019 when Defendant was arrested and subsequently

15   convicted of using pepper spray on persons who were peacefully protesting.

16   Having viewed a video account of the incident (admitted as Exhibit 1 during the
1~   identity hearing), the Court declines to accept Defendant's brother as an acceptable
1g   surety in this matter. The Court also finds the $1,000 appearance bond proposed

19   by Defendant's girlfriend to be insufficient to assure against risk of flight.
20         ~      Prior law enforcement contacts include a parole violations and

21   evading police

22         ~      Allegations in the criminal complaint (see below).              Although
23   Defendant is in compliance with the conditions of his parole in a pending state
24   court matter, the Court agrees with the Government that the allegations in the

25   criminal complaint are the most serious charges that Defendant has ever faced and

26   the possible penalty he faces if convicted of such charges, coupled with
27   Defendant's prior criminal history, may well provide an incentive to flee.
28

                                               2
      Case 2:21-mj-03994-DUTY Document 12 Filed 08/31/21 Page 4 of 5 Page ID #:44



 1         As to danger to the community:

 2         ~      Allegations in the criminal complaint include obstruction of an

 3   official proceeding, assaulting, resisting, or impeding certain officers using a

 4   dangerous weapon, obstruction of law enforcement during civil disorder, and

 5   disorderly and disruptive conduct in a Capitol Building or grounds and act of

 6   physical violence in the Capitol Grounds or Buildings.

 7         ~      Defendant is currently on probation for a conviction involving the use

 8   of pepper spray on a crowd of persons on October 19, 2019 and was on probation

 9   at the time he engaged in the conduct underlying that conviction. Defendant may

10   well face another probation violation if convicted of the allegations in the criminal

11   complaint.

12         ~      Criminal history includes felony convictions for burglary (in 2006,

13   2009, 2013 and 2016), narcotics (2013), conspiracy involving use of access

14   accounts without consent (2012), and numerous law enforcement contacts to

15   include parole violations and evading police in 2017.

16
17         The Court finds the video depiction of the incident that led to Defendant's

18   arrest on October 19, 2019 for using pepper spray on a crowd of people

19   particularly concerning. Although the video clearly depicts Defendant engaging in

20   an unprovoked attack by the use of pepper spray targeting persons who were

21   peacefully protesting, when confronted by police, Defendant denied engaging in

22   any wrongful conduct. Given this blatant disregard for the welfare and safety of

23   others, the Court is not convinced that Defendant would abide by any condition or

24   combination of conditions the Court could set to assure the safety of others or the

25   community.

26
27
28

                                              3
      Case 2:21-mj-03994-DUTY Document 12 Filed 08/31/21 Page 5 of 5 Page ID #:45



 1                                            V.
 2          IT IS THEREFORE ORDERED that the defendant be detained until trial

 3 ~ and be transported to the United States District Court for the District of Columbia
 4   for further proceedings     The Court directed both government counsel and

 5   defendant's counsel to follow up with government counsel in the char~g district

 6   re~a    ~ Defendant's transportation to, and arrival in, the charging district for his

 7   next appearance.

 8          The defendant will be committed to the custody of the Attorney General for

 9   confinement in a corrections facility separate, to the extent practicable, from

10   persons awaiting or serving sentences or being held in custody pending appeal.

11   The defendant will be afforded reasonable opportunity for private consultation

12   with counsel. On order of a Court of the United States or on request of any

13   attorney for the Government, the person in charge of the corrections facility in

14   which defendant is confined will deliver the defendant to a United States Marshal

15   for the purpose of an appearance in connection with a court proceeding.

16 [18 U.S.C. § 3142(1)]
17
     Dated: August 31, 2021
18
19                                                       /s/
                                                   HON. ALKA SAGAR
20
                                            UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                              4
